DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species a, Fig 1, 2, and 8, claims 1-18, in the reply filed on 10/25/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US 2018/023179 in view of Zhang US 2019/0387140.


(see at least Fig 2-8C, [0047] – [0101]) a prism device ([0089], 1110), comprising: a bearing frame (Fig 3, case 1010); an elastic member (1130); a driving member (1170); a supporting member (1120); wherein the supporting member is rotatably mounted to the bearing frame ([0097], 1120 is rotatable around the two axes) through the elastic member ([0095], 1120 is fixed to housing by 1130), the driving member is connected between the supporting member and the bearing frame (Fig 5), the elastic member (1130) comprises a first elastic frame (Fig 6, first spring 1133a) and a second elastic frame (Fig 6, second spring 1133b), the supporting member (1120) comprises a relying portion (1160), the first elastic frame comprises a first clamping portion ([0096], Fig 6, a connection portion between the first spring 1133a and the second spring 1133b has a bent or angular shape), the second elastic frame comprises a second clamping portion ([0096], Fig 6, a connection portion between the first spring 1133a and the second spring 1133b has a bent or angular shape), and the first clamping portion and the second clamping portion clamp the relying portion from two opposite sides thereof in such a manner that the supporting member is rotatable about the relying portion ([0096], Fig 6, moving spring 1133 freely rotates around the first axis and the second axis) but does not teach applied to a periscope lens module; and a prism mounted to the supporting member and configured to receive light, and configured to drive the supporting member and the prism to rotate relative to the bearing frame. However, in a similar field, Zhang teaches applied to a periscope lens module ([0052], module may be a periscope lens module); and a prism ([0049], prismatic reflector 22) mounted to the supporting member (base 23) and configured to receive light (Fig 7, incident light), and (23) and the prism (22) to rotate relative to the bearing frame ([0070], base 23 and reflector 22  rotate in a direction that opposite to a shaking direction of the first camera module 20). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Jeong with the prism of Zhang to increase light reflection efficiency within a prismatic reflector system (Zhang, [0060]).
Regarding claim 2, Jeong in view of Zhang discloses the invention as described in claim 1 and Jeong further teaches wherein the bearing frame (case 1010) comprises a side plate (Fig 4 shows 1010 has 4 sides), and a bottom plate (Fig 4 shows 1010 above board 1260) having an end connected to an end of the side plate (Fig 4, [0084], 1160, 1260); the supporting member (1120) comprises a supporting frame connected to the prism ([0089], Fig 3 shows 1120 surround 1110), and a supporting plate (Fig 4, cover 1030) spaced apart from and opposite to the side plate of the bearing frame (Fig 4); the supporting frame comprises a connecting portion connected to the supporting plate (Fig 3 shows cover 1030 connected to 1120); the relying portion (1160) is provided on the connecting portion (Fig 3); and the first elastic frame and the second elastic frame (Fig 3, 1130) are located between the connecting portion and the bottom plate of the bearing frame (Fig 3 shows 1130 between the top of 1030 and the bottom of case 1010).
Regarding claim 11, Jeong discloses, comprising: a shell frame (module 1001); a lens assembly (1200) mounted to a middle part of the shell frame (Fig 2); an image sensor (1300) mounted to an end of the shell frame and located at an image side of the lens assembly (Fig 2); and a prism device (1110) applied to the periscope lens module, (Fig 3, case 1010); an elastic member (1130); a driving member (1170); a supporting member (1120); wherein the supporting member is rotatably mounted to the bearing frame ([0097], 1120 is rotatable around the two axes) through the elastic member ([0095], 1120 is fixed to housing by 1130), the driving member is connected between the supporting member and the bearing frame (Fig 5), the elastic member (1130) comprises a first elastic frame (Fig 6, first spring 1133a) and a second elastic frame (Fig 6, second spring 1133b), the supporting member (1120) comprises a relying portion (1160), the first elastic frame comprises a first clamping portion ([0096], Fig 6, a connection portion between the first spring 1133a and the second spring 1133b has a bent or angular shape), the second elastic frame comprises a second clamping portion ([0096], Fig 6, a connection portion between the first spring 1133a and the second spring 1133b has a bent or angular shape), and the first clamping portion and the second clamping portion clamp the relying portion from two opposite sides thereof in such a manner that the supporting member is rotatable about the relying portion ([0096], Fig 6, moving spring 1133 freely rotates around the first axis and the second axis), but does not disclose a periscope lens module ([0052], module may be a periscope lens module); and a prism ([0049], prismatic reflector 22) mounted to the supporting member (base 23) and configured to receive light (Fig 7, incident light), and configured to drive the supporting member (23) and the prism (22) to rotate relative to the bearing frame ([0070], base 23 and reflector 22  rotate in a direction that opposite to a shaking direction of the first camera module 20); and wherein the prism device (22) is mounted to another end of the shell frame and located at an object side of the lens (Fig 8 shows light reflected from 22 and directed to lens group 24). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Jeong with the prism of Zhang to increase light reflection efficiency within a prismatic reflector system (Zhang, [0060]).
Regarding claim 12, Jeong in view of Zhang discloses the invention as described in claim 11 and Jeong further teaches wherein the bearing frame (case 1010) comprises a side plate (Fig 4 shows 1010 has 4 sides), and a bottom plate (Fig 4 shows 1010 above board 1260) having an end connected to an end of the side plate (Fig 4, [0084], 1160, 1260); the supporting member (1120) comprises a supporting frame connected to the prism ([0089], Fig 3 shows 1120 surround 1110), and a supporting plate (Fig 4, cover 1030) spaced apart from and opposite to the side plate of the bearing frame (Fig 4); the supporting frame comprises a connecting portion connected to the supporting plate (Fig 3 shows cover 1030 connected to 1120); the relying portion (1160) is provided on the connecting portion (Fig 3); and the first elastic frame and the second elastic frame (Fig 3, 1130) are located between the connecting portion and the bottom plate of the bearing frame (Fig 3 shows 1130 between the top of 1030 and the bottom of case 1010).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US 2018/023179 in view of Zhang US 2019/0387140 and in further view of Kosaka US 2001/0022688.
Regarding claim 7, Jeong in view of Zhang discloses the invention as described in claim 2 but does not teach wherein the driving member comprises a plurality of shape memory alloy wires connected between the supporting plate and the side plate of the ([0032], Fig 2, optical unit 10) comprises a plurality of shape memory alloy wires (shape memory wires 16a-16d) connected between the supporting plate (support frames 12a-12d)  and the side plate of the bearing frame (Fig 3 show each SMA wire between each frame 12 and flat plate 11). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Jeong and Zhang with the SMA wires of Kosaka for correcting image shake on the focal plane of an optical apparatus due to vibration (Kosaka, Abstract).
Regarding claim 17, Jeong in view of Zhang discloses the invention as described in claim 12 but does not teach wherein the driving member comprises a plurality of shape memory alloy wires connected between the supporting plate and the side plate of the bearing frame. However, Kosaka teaches wherein the driving member ([0032], Fig 2, optical unit 10) comprises a plurality of shape memory alloy wires (shape memory wires 16a-16d) connected between the supporting plate (support frames 12a-12d)  and the side plate of the bearing frame (Fig 3 show each SMA wire between each frame 12 and flat plate 11). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Jeong and Zhang with the SMA wires of Kosaka for correcting image shake on the focal plane of an optical apparatus due to vibration (Kosaka, Abstract).




Allowable Subject Matter
Claims 3-6, 8-10, 13-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
	Specifically, with respect to dependent claim 3, the prior art of Jeong taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the first clamping portion comprises two ends that are opposite to each other, and the first elastic frame further comprises: two first extending portions extending from the two ends of the first clamping portion while being bent, two first bending portions each connected to an end of one of the two first extending portions, two second extending portions each extending from an end of one of the two first bending portions, and two first mounting portions each bent from an end of one of the two second extending portions; wherein the second clamping portion comprises two ends that are opposite to each other, and the second elastic frame further comprises: two third extending portions extending from the two ends of the second clamping portion while being bent, two second bending portions each connected to an end of one of the two third extending portions, two fourth extending portions extending from an end of one of the second bending portions, and two second mounting portions bent from an end of one of the two fourth extending portions; and wherein the bottom plate of the bearing 
	Specifically, with respect to dependent claim 8, the prior art of Jeong taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the bearing frame further comprises a plurality of snap joints provided on the side plate, the supporting plate is mounted to the plurality of snap joints through the plurality of shape memory alloy wires, and a side of the supporting plate facing towards the side plate is provided with a plurality of hooks for matching the plurality of snap joints and fixing the plurality of shape memory alloy wires”. Claim 9 is allowable due to dependency on dependent claim 8.
Specifically, with respect to dependent claim 10, the prior art of Jeong taken either singly or in combination with any other prior art fails to suggest such a prism device comprising: “wherein the bearing frame further comprises two first limiting plates for restricting the support member from moving out of the bearing frame, and the two first limiting plates are respectively connected to another end of the side plate and another end of the bottom plate; the supporting frame further comprises: an inclined plate to which a prism is mounted, and second limiting plates respectively connected to two ends of the inclined plate and each having an included angle with respect to the inclined plate; the connecting portion comprises one end connected to a middle part of the inclined plate, and another end passing through the 14elastic member and inserted in the supporting plate; and the two second limiting plates respectively correspond to the two first limiting plates”.
Specifically, with respect to dependent claim 13, the prior art of Jeong taken either singly or in combination with any other prior art fails to suggest such a periscope lens module comprising: “wherein the first clamping portion comprises two ends that are opposite to each other, and the first elastic frame further comprises: two first extending portions extending from the two ends of the first clamping portion while being bent, two first bending portions each connected to an end of one of the two first extending portions, two second extending portions each extending from an end of one of the two first bending portions, and two first mounting portions each bent from an end of one of the two second extending portions; wherein the second clamping portion comprises two ends that are opposite to each other, and the second elastic frame further comprises: two third extending portions extending from the two ends of the second clamping portion while being bent, two second bending portions each connected to an end of one of the two third extending portions, two fourth extending portions extending from an end of one of the second bending portions, and two second mounting portions bent from an end of one of the two fourth extending portions; and wherein the bottom plate of the bearing frame is provided with two snap grooves, and each of the first mounting portion and the second mounting portion is snapped into a corresponding one of the two snap grooves”. Claims 14-16 are allowable due to dependency on dependent claim 13.
Specifically, with respect to dependent claim 18, the prior art of Jeong taken either singly or in combination with any other prior art fails to suggest such a periscope lens module comprising: “wherein the bearing frame further comprises a plurality of snap joints provided on the side plate, the supporting plate is mounted to the plurality of snap joints through the plurality of shape memory alloy wires, and a side of the 
Specifically, with respect to dependent claim 20, the prior art of Jeong taken either singly or in combination with any other prior art fails to suggest such a periscope lens module comprising: “wherein the bearing frame further comprises two first limiting plates for restricting the support member from moving out of the bearing frame, and the two first limiting plates are respectively connected to another end of the side plate and another end of the bottom plate; the supporting frame further comprises: an inclined plate to which a prism is mounted, and second limiting plates respectively connected to two ends of the inclined plate and each having an included angle with respect to the inclined plate; the connecting portion comprises one end connected to a middle part of the inclined plate, and another end passing through the 14elastic member and inserted in the supporting plate; and the two second limiting plates respectively correspond to the two first limiting plates”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lei et al. US 2020/0006717, Border et al. US 2016/0187654, Watanabe et al. US 2011/0267692, Nomura et al. US 20080225139, and Peterson et al. US 2010/0321494 are optical imaging systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872